Sinklek, J.,
Testatrix gave to her husband a life interest in her residuary estate in reliance upon his fulfilling his parental and legal duty to support his minor daughter. The auditing judge has correctly construed the gift of income to testatrix’s daughter for her maintenance, support, and education during her minority to be contingent upon the death of the husband during the minority of the daughter.
The exceptions are dismissed and the adjudication and supplemental adjudication are confirmed absolutely.